Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 39-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/8/2021.
Applicant's election with traverse of Group I (claims 21-38) in the reply filed on 11/8/2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not sufficiently established claims 36 & 39 are mutually exclusive.  This is not found persuasive because as indicated in the restriction, claim 36 requires a lift mechanism not found in claim 39, and claim 39 requires a cleaning component not found in claim 36.  Examiner disagrees that mutually exclusive would require prevent/preclude the subject matter of one claim from another.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first transfer component in claims 21 & 36, an inspection component in claim 21 & 36, a repair component in claims 22 & 37, a cleaning component in claims 23 & 28, a lift mechanism in claim 24, a second transfer component in claim 26, a forced air component in claim 34, and a vacuum component in claim 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “first transfer component” in claims 21 & 36 under 112(f) interpretation to correspond with the following structure: a switch, turnout, etc. (see Applicant’s specification, [0017]).

Examiner has interpreted “inspection component” in claims 21 & 36 under 112(f) interpretation to correspond with the following structure: a camera, transmitter/receiver, or physical contact sensor (see Applicant’s specification, [0026]).  

Examiner has interpreted “repair component” in claims 22 & 37 under 112(f) interpretation to correspond with the following structure: replacement tool (see Applicant’s specification, [0034]).  

Examiner has interpreted “cleaning component” in claims 23 & 28 under 112(f) interpretation to correspond with the following structure: sprayer or a vacuum (see Applicant’s specification, [0032]-[0033])

Examiner has interpreted “lift mechanism” in claim 24 under 112(f) interpretation to correspond with the following structure: a chain-driven elevator, hydraulic lift, mechanical crane, etc. (see Applicant’s specification, [0032]).  

Examiner has interpreted “second transfer component” in claim 26 under 112(f) interpretation to correspond with the following structure: a switch, turnout, etc. (see Applicant’s specification, [0017]).

Examiner has interpreted “forced air component” in claim 34 under 112(f) interpretation to correspond with the following structure: a sprayer (see Applicant’s specification, [0033]).

Examiner has interpreted “vacuum component” in claim 34 under 112(f) interpretation to correspond with the following structure: a vacuum or suction device (see Applicant’s specification, [0032]-[0033])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190131119, “Wang”) in view of Oguro et al. (US 20100242783, “Oguro”).
Wang teaches a substrate carrier deterioration

For Claim 21: 
A system, comprising: 
a track configured to receive a device configured to selectively engage a carrier configured to carry a semiconductor wafer, wherein the track extends between a first processing station and a second processing station within a semiconductor manufacturing environment to enable transport of the semiconductor wafer between the first processing station and the second processing station (see Figure 1, processing tools 12, overhead hoist transport (OHT) 20, substrate carriers 22).  Examiner notes that the device is an intended use of the track; 
a controller configured to determine a distance travelled by the device along the track; 
a sidetrack coupled to the track
a first transfer component configured to transfer the device from the track to the sidetrack responsive to the distance travelled by the device exceeding a distance threshold; and 
an inspection component disposed along the sidetrack and configured to inspect the device upon the device being transferred from the track to the sidetrack (see Figures 1, 3-4, carrier purge station 14, carrier repair station 18, particle sensors 66, assembly inspector 94, parts inspector 96.  [0020], [0025], [0032]-[0036]).  Wang teaches various sensors/inspectors that can read on the claimed inspection component, such as particle sensors 66, assembly inspector 94, or parts inspector 96.  

Wang does not appear to teach the controller, sidetrack or the first transfer component.  
Oguro however, teaches an article transport facility using a sidetrack, as well as a distance sensor associated with article transfer vehicles to indicate the position or distance covered by the article transfer vehicle (see Oguro’s Figure 1, article processors 1, rails 2, article transfer vehicle 3, guide rail 30, diverging guide surface 31.  [0050].  refer to carriage-side controller).  Oguro teaches various sidetracks where an allotment/circuit of processors 1 are placed.  Modifying Wang to include a plurality of Wang’s semiconductor fabrication system 10 (which is a circuit of various devices similar to Oguro’s circuit of processors 1) along a central track would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Examiner considers Oguro’s diverging guide surface 31 would read on the transfer component.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wang and more particularly to apply Oguro’s transport facility arrangement (e.g. sidetrack, distance sensor, etc.) because said modification would yield a predictable variation of Wang and allow for additional semiconductor fabrication systems to be placed along a central track.  

Modified Wang teaches claim 21.
Modified Wang also teaches the following: 

For Claim 22:  
The system of claim 21, comprising: 
a repair component disposed along the sidetrack and configured to repair the device when a repair indication is generated responsive to an inspection of the device by the inspection component (see Wang’s Figures 1 & 4, carrier repair station 18, installer/uninstaller 90).

For Claim 23: 
The system of claim 21, comprising: 
a cleaning component disposed along the sidetrack and configured to clean the device when a clean indication is generated responsive to an inspection of the device by the inspection component (see Wang’s Figures 1-2, carrier purge station 14, outlet 34, inlet 46.  [0017], [0023]).

For Claim 24: 
The system of claim 23, wherein the cleaning component comprises a lift mechanism configured to move the device in a direction perpendicular to a pathway of the sidetrack (see Wang’s Figures 1-3, OHT 20, handle 28).  Wang’s OHT 20 appears to be movable vertically in view of Wang’s Figure 3 (e.g. like a claw, as the carriers 22 would be deposited and retrieved from the ports 80 & 82).  If argued, Examiner considers such claw devices/manipulators are well-known such as in arcade games for grasping objects.     

For Claim 25: 
The system of claim 24, wherein the sidetrack comprises a first section coupled to the lift mechanism and detachable from a second portion of the sidetrack (refer to claim 21 rejection in view of Oguro).  Examiner considers this to be making separable regarding the sidetrack system as taught by Oguro (see MPEP 2144.04, “Making Separable). 

For Claim 26:
The system of claim 21, comprising a second transfer component configured to transfer the device from the sidetrack to the track (refer to claim 21 rejection in view of Oguro.  see Oguro’s Figure 1, guide surface 31).

For Claim 27: 
The system of claim 26, wherein the inspection component is between the first transfer component and the second transfer component along a pathway of the sidetrack (refer to claim 1 rejection in view of Oguro).

For Claim 28: 
The system of claim 22, comprising: 
a cleaning component disposed along the sidetrack and configured to clean the device when a clean indication is generated responsive to an inspection of the device by the inspection component (see Wang’s Figures 1-2, carrier purge station 14, outlet 34, inlet 46.  [0017], [0023]).  

For Claim 29: 
The system of claim 21, comprising: 
a sensor coupled to at least one of the device or the track (see Oguro’s [0050].  refer to distance sensor); and 
an identifier coupled to at least one of the device or the track, wherein the controller is configured to determine the distance travelled by the device based upon a sensing of the identifier by the sensor (see Oguro’s [0050].  refer to carriage discrimination information).

For Claim 30: 
The system of claim 21, wherein the device comprises an odometer and the controller is configured to determine the distance travelled by the device based upon the odometer (see Wang’s [0050].  Refer to distance sensor).

For Claim 31: 
The system of claim 21, wherein: 
the inspection component is configured to inspect cleanliness of the device (see Wang’s Figures 1-2, carrier purge station 14, particle sensors 66.  [0025]), and 
the cleanliness of the device corresponds to at least one of: 
a size of a particle on the device (see Wang’s [0025]); or 
a number of particles on the device (see Wang’s [0025]).

For Claim 32: 
The system of claim 21, wherein: 
the inspection component is configured to inspect wear of the device (see Wang’s Figures 1, 3-4, carrier repair station 18, assembly inspector 94, parts inspector 96.  [0020], [0032]-[0036]), and 
the wear of the device corresponds to at least one of: 
a diameter of a wheel of the device; 
a depth of a crack in the wheel of the device; 
a width of the crack in the wheel of the device; or 
a flatness of a feature of the device that selectively engages the carrier (see Wang’s [0020], [0032], [0036]).

For Claim 33: 
The system of claim 32, wherein the inspection component is configured to at least one of: 
utilize image recognition to determine at least one of the depth or the width (see Wang’s [0035]-[0036]); 
utilize a laser to determine the diameter (see Wang’s [0035]-[0036]); or 
utilize a contact sensor to determine the flatness.

For Claim 34: 
The system of claim 23, wherein the cleaning component comprises at least one of a forced air component or a vacuum component (see Wang’s Figures 1-2, carrier purge station 14, outlet 34, inlet 46.  [0017], [0023]).

For Claim 35: 
The system of claim 23, wherein the cleaning component is configured to use at least one of gas, liquid, solid, or vacuum to remove debris from the device (see Wang’s [0017]).


Examiner considers the same rejection basis of claim 24 (lift mechanism) to apply to claim 36:

For Claim 36: 
A system, comprising: 
a track configured to receive a device configured to selectively engage a carrier configured to carry a semiconductor wafer, wherein the track extends between a first processing station and a second processing station within a semiconductor manufacturing environment to enable transport of the semiconductor wafer between the first processing station and the second processing station; 
a controller configured to determine a distance travelled by the device along the track; 
a sidetrack coupled to the track; 
a first transfer component configured to transfer the device from the track to the sidetrack responsive to the distance travelled by the device exceeding a distance threshold; 
an inspection component disposed along the sidetrack and configured to inspect the device upon the device being transferred from the track to the sidetrack; and 
a lift mechanism configured to selectively move the device in a direction perpendicular to a pathway of the sidetrack based upon results of an inspection by the inspection component.

Modified Wang teaches claim 36.
Modified Wang also teaches the following:

For Claim 37: 
The system of claim 36, comprising: 
a repair component disposed along the sidetrack and configured to repair the device when a repair indication is generated responsive to an inspection of the device by the inspection component (refer to claim 22 rejection).

For Claim 38: 
The system of claim 36, wherein the sidetrack comprises a first section coupled to the lift mechanism and detachable from a second portion of the sidetrack (refer to claim 25 rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikeya (US 20120101667) teaches an article transport facility (see Figure 1.  [0057]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718